Opinion issued October 27, 2015




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00776-CV
                           ———————————
                  IN RE ROSEMARY MARGENAU, Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator, Rosemary Margenau, has filed a petition for writ of mandamus

challenging the trial court’s order appointing the Texas Department of Family and

Protective Services as temporary managing conservator of relator’s two adopted

children in the underlying parental termination proceeding.1 We deny the petition.



1
      The underlying case is In the Interest of KBH and KMR, Children, cause number
      2015-04673J, pending in the 314th District Court of Harris County, Texas, the
      Honorable John Phillips presiding.
                                PER CURIAM

Panel consists of Justices Keyes, Massengale, and Lloyd.




                                        2